Exhibit 10.1

 



AMENDMENT NUMBER SIX

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER SIX (this “Amendment Number Six”) is made this 27th day of
July, 2015, among PENNYMAC CORP., a Delaware corporation, as seller (“Seller”),
MORGAN STANLEY BANK, N.A., a national banking association, as buyer (“Buyer”)
and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, as agent for Buyer (“Agent”), to the Master Repurchase Agreement, dated
as of November 20, 2012, between Seller and Buyer, as such agreement may be
amended from time to time (the “Agreement”).

 

RECITALS

 

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to make
certain modifications thereto, each as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

Section 1.         Amendments. Effective as of July 27, 2015 (the “Amendment
Effective Date”),

 

(a)          Section 5.02 of the Agreement is hereby amended by adding a new
Subsection (o) thereto immediately following Subsection (n) thereto to read in
its entirety as follows:

 

(o)          Servicer shall have a servicer rating of not lower than SQ4+ by
Moody's or Average by S&P.

 

(b)          Section 8(u) of the Agreement is hereby amended to read in its
entirety as follows:

 

(u)          [Reserved]; or

 

Section 2.         Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

 



1

 

 

Section 3.         Effectiveness. This Amendment Number Six shall become
effective as of the date that the Agent shall have received:

 

(a)          counterparts hereof duly executed by each of the parties hereto,
and

 

(b)          counterparts of that certain Amendment Number Six to the Pricing
Side Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

 

Section 4.         Fees and Expenses. Seller agrees to pay to Buyer and Agent
all reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Six (including all reasonable fees and out
of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in accordance
with Section 13.04 and 13.06 of the Agreement.

 

Section 5.         Representations. Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Six, Seller is in full compliance with all of the terms and conditions of
the Agreement and each other Program Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Program
Document.

 

Section 6.         Binding Effect; Governing Law. This Amendment Number Six
shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. THIS AMENDMENT NUMBER SIX SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

 

Section 7.         Counterparts. This Amendment Number Six may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

Section 8.         Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Six need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 



2

 

 

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Six to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

 

 

By: /s/ Pamela Marsh

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

By: /s/ Geoffrey Kott

Name: Geoffrey Kott

Title: Authorized Signatory

 

 

MORGAN STANLEY MORTGAGE CAPITAL

HOLDINGS LLC

(Agent)

 

 

By: /s/ Christopher Schmidt

Name: Christopher Schmidt

Title: Vice President

 

 

3



